



Exhibit 10.2


APPENDIX B



DEFERRED COMPENSATION PLAN
OF ERIE INDEMNITY COMPANY


Accounts Not Earned and Vested On or Before December 31, 2004
(As Amended and Restated Effective as of January 1, 2019)


ARTICLE ONE


INTRODUCTION


This Appendix B incorporates the provisions of the Plan as it relates to
Deferred Compensation Accounts other than such accounts that were earned and
vested on or before December 31, 2004, without material modifications to the
terms of the Plan after October 3, 2004. The provisions of this Appendix B shall
apply in determining the rights and features of such accounts and is generally
effective as of January 1, 2009.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Appendix B with initial
capital letters, they shall have the following meanings:


2.1“Administrator” is a term that is defined in Article Two of the Basic Plan
Document.


2.2“Affiliate” is a term that is defined in Article Two of the Basic Plan
Document.


2.3“Amendment Form” shall mean the Amendment Form described in Section 5.7. An
Amendment Form may be in paper and/or electronic form, as designated by the
Administrator.


2.4“Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.


2.5“Board” is a term that is defined in Article Two of the Basic Plan Document.


2.6“Code” is a term that is defined in Article Two of the Basic Plan Document.


2.7“Committee” shall mean the Executive Compensation and Development Committee
of the Board, or its successor, as designated by the Board.


2.8“Compensation” shall mean for any period, the rate of base salary or the
wages paid by the Company or an Affiliate to an Employee during the period. For
this purpose, the “rate of base salary or the wages paid” shall exclude Form W-2
income in the form of overtime compensation, bonuses, commissions, deferred
compensation plan payments or severance pay under any


1



--------------------------------------------------------------------------------




severance benefit plan, but shall include Form W-2 income paid as a lump sum in
lieu of merit increase and compensation excluded from Form W-2 income because of
salary reduction agreements in connection with plans described in Sections 125,
132(f)(4) or 401(k) of the Code or resulting from deferred compensation
contracts for the year in question.


2.9“Company” is a term that is defined in Article Two of the Basic Plan
Document.


2.10“Controlled Group Member” shall mean any organization which, together with
the Company, is a member of a controlled group of corporations under Sections
414(b), 414(c), and 1563(a) of the Code, applying an 80% test for purposes of
Section 1563(a).


2.11“Deferred Compensation Account” shall mean the bookkeeping account described
in Section 4.4.


2.12“Election Form” shall mean the Participation Election Form described in
Section 3.2 and/or Section 3.3. An Election Form may be in paper and/or
electronic form, as designated by the Administrator.


2.13“Employee” is a term that is defined in Article Two of the Basic Plan
Document.


2.14“Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account in accordance with Section 4.5.


2.15“Participant” shall mean each Employee who participated in the Plan in
accordance with the terms and conditions of this Appendix B. Participant shall
also include a former Employee who had become a Participant as an Employee and
on whose behalf the Administrator is maintaining a Deferred Compensation Account
pursuant to the terms of this Appendix B.


2.16“Plan” is a term that is defined in Article Two of the Basic Plan Document.


2.17“Qualified Plan” is a term that is defined in Article Two of the Basic Plan
Document.


2.18“Separation from Service” shall mean an Employee’s complete cessation of all
services as an Employee for the Company and all Controlled Group Members or as
otherwise set forth below:


a)
A Separation from Service shall not be considered to have occurred if the
individual’s employment relationship is treated by the Company or any Controlled
Group Member as continuing while the individual is on military leave, sick
leave, or other bona fide leave of absence if such period of leave does not
exceed six months or, if longer, so long as the individual’s right to
reemployment is provided by statute or by contract. If the period of leave
exceeds six months and such reemployment rights are not provided, the employment
relationship is deemed to cease on the first date immediately following such
six-month period.

 
b)
A Separation from Service shall also not be considered to have occurred if the
individual’s employment relationship is treated by the Company or any Controlled



2

--------------------------------------------------------------------------------




Group Member as continuing while the individual is on a leave of absence due to
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than six months,
where such impairment causes the individual to be unable to perform the duties
of his position or any substantially similar position, provided that, for
purposes of the Plan, the employment relationship shall be considered to
continue no longer than 29 months or, if longer, so long as the individual’s
right to reemployment is provided by statute or by contract. If the period of
leave exceeds 29 months and such reemployment rights are not provided, the
employment relationship is deemed to cease on the first date immediately
following such 29-month period.


c)
A Separation from Service shall also not be considered to have occurred,
regardless of the level of services anticipated or provided by the individual as
an employee or in the capacity other than an employee, if the individual
continues to provide services to the Company or any Controlled Group Member at a
rate that is fifty percent (50%) or more of the level of services rendered, on
average, during the immediately preceding 36-month period (or the full period of
such services, if less than 36 months) and the remuneration for such services is
fifty percent (50%) or more of the average remuneration earned during the
36-month period (or the full period of such services, if less than 36 months).



d)
Otherwise, a Separation from Service is presumed to have occurred if the facts
and circumstances indicate that (A) the Company or any Controlled Group Member
and the individual reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
individual would perform after such date would permanently decrease to 20% or
less of the average level of bona fide services over the immediately preceding
36-month period (or the full period of such services, if less than 36 months) or
(B) the level of bona fide services the individual performs after a given date
decreases to a level equal to 20% or less of the average level of bona fide
services performed by the individual over the immediately preceding 36-month
period (or the full period of such services, if less than 36 months).



2.19“Specified Employee” shall mean, for any period during which the Company
remains publicly traded, an individual who is included in the group of employees
who are determined to be “key employees” under Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (as applied in accordance with regulations thereunder and
disregarding Section 416(i)(5) of the Code), identified in the manner and under
the procedures specified in a writing adopted by the Committee.


2.20 “Supplemental Company Contribution” shall mean, the contribution credit
described in Section 4.3(b) and determined in reference to a formula set forth
in the Qualified Plan. Except as otherwise specified by the Board, any change in
the employer matching contribution formula under the Qualified Plan shall
automatically be considered a change to the Plan, effective as of the effective
date of change under the Qualified Plan, and the Plan shall thereafter be
administered in accordance with such change.




3

--------------------------------------------------------------------------------




2.21“Supplemental Employee Contribution” shall mean the contribution credit
described in Section 4.3(a).


2.22“Valuation Date” shall mean the close of business as of each business day.


2.23“Vested” is a term that is defined in Article Two of the Basic Plan
Document.




ARTICLE THREE


PARTICIPATION


3.1 ELIGIBILITY


The individuals who are eligible to participate in the Plan are those Employees
selected by the Committee. The Committee shall make its selection of eligible
Employees before January 1 of the year next beginning or at such other times as
it shall decide for the purpose of determining the eligibility of new Employees
hired by the Company or its Affiliates or Employees newly promoted into a
classification eligible for participation in the Plan.


The Committee, in its sole discretion, shall determine to what extent an
Employee is eligible to participate under the provisions of Article Four. Except
as otherwise provided by the Committee, an Employee who has been selected by the
Committee as eligible to participate under Section 4.2 and/or Section 4.3 of the
Plan shall continue such eligibility from year to year of his employment with
the Company or Affiliate, regardless of whether the Employee elects to
participate or not; provided, however, that the Committee, in its discretion,
may terminate all or part of an Employee’s eligibility for any given year. To
participate in the Plan for any given year, an Employee must be classified
within a select group of management and highly compensated employees for such
year.


3.2 PARTICIPATION UNDER DEFERRED COMPENSATION PROVISIONS


An Employee who is eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.2 may elect to participate, alter the
extent of his participation, or suspend or terminate his participation under
such deferral provisions by delivering a properly completed and executed
Election Form to the Administrator. This Election Form shall specify:


a)
The percentage of any bonus to be deferred as provided in Section 4.2 for the
calendar year to which the election applies;



b)
The Participant’s investment designation in accordance with Section 4.6;



c)
The method by which the amounts deferred for the calendar year to which the
election applies (included Hypothetical Interest on such deferrals) are to be
paid in accordance with a method of payment permitted under Section 5.2(a);





4

--------------------------------------------------------------------------------




d)
The time as of which payment of the amounts deferred for the calendar year to
which the election applies (included Hypothetical Interest on such deferrals) is
to occur (in the event of a lump sum distribution) or commence (in the event of
a form of distribution other than a lump sum) in accordance with a time of
payment permitted under Section 5.2(b); and



e)
The Beneficiary to whom payment of all amounts credited to the Participant’s
Deferred Compensation Account under this Appendix B will be made in the event of
the Participant’s death (unless this Beneficiary has already been designated
pursuant to Section 3.3 or otherwise).



The election under paragraph (a) above shall be irrevocable with respect to the
calendar year to which it applies, except as provided in Sections 4.1(c) or
4.1(d). The election under paragraph (b) above may be changed as provided in
Section 4.6 and shall be subject to the provisions of Section 3.4. The elections
under paragraphs (c) and (d) above shall be irrevocable except as provided in
Section 5.7 and shall be subject to the provisions of Section 3.4. The election
under paragraph (e) above may be made and may be changed as provided in Article
Two of the Basic Plan Document, subject to the provisions of Section 3.4.


3.3 PARTICIPATION UNDER SUPPLEMENTAL 401(k) PROVISIONS


An Employee who is eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.3 may elect to participate, alter the
extent of his participation, or suspend or terminate his participation under
such deferral provisions by delivering a properly completed and executed
Election Form to the Administrator. This Election Form shall specify:


a)
The percentage of his future Compensation to be deferred as provided in Section
4.3 for the calendar year to which the election applies;



b)
The Participant’s investment designation in accordance with Section 4.6;



c)
The method by which amounts the Participant defers for the calendar year to
which the election applies and which are attributable to the Participant’s
Supplemental Employee Contributions (included Hypothetical Interest on such
deferrals) are to be paid in accordance with a method of payment permitted under
Section 5.2(a);



d)
The time as of which payment of the amounts the Participant defers for the
calendar year to which the election applies and which are attributable to the
Participant’s Supplemental Employee Contributions (included Hypothetical
Interest on such deferrals) is to occur (in the event of a lump sum
distribution) or commence (in the event of a form of distribution other than a
lump sum) in accordance with a time of payment permitted under Section 5.2(b);



e)
The method by which amounts represented by those credits to the Participant’s
Deferred Compensation Account which are attributable to the Supplemental Company
Contributions made on the Participant’s behalf (including Hypothetical



5

--------------------------------------------------------------------------------




Interest on such amounts) are to be paid in accordance with a method of payment
permitted under Section 5.2(a);


f)
The time as of which payment of the amounts represented by those credits to the
Participant’s Deferred Compensation Account which are attributable to the
Supplemental Company Contributions made on the Participant’s behalf (including
Hypothetical Interest on such amounts) is to occur (in the event of a lump sum
distribution) or commence (in the event of a form of distribution other than a
lump sum) in accordance with a time of payment permitted under Section 5.2(b);
and



g)
The Beneficiary to whom payment of all amounts credited to the Participant’s
Deferred Compensation Account under this Appendix B will be made in the event of
the Participant’s death (unless this Beneficiary has already been designated
pursuant to Section 3.2 or otherwise).



The election under paragraph (a) above shall be irrevocable with respect to the
calendar year to which it applies, except as provided in Sections 4.1(c) or
4.1(d). The election under paragraph (b) above may be changed as provided in
Section 4.6 and shall be subject to the provisions of Section 3.4. The elections
under paragraphs (c), (d), (e) and (f) above shall be irrevocable except as
provided in Section 5.7 and, with respect to elections under paragraphs (c) and
(d), shall be subject to the provisions of Section 3.4. The election under
paragraph (g) above may be made and may be changed as provided in Article Two of
the Basic Plan Document, subject to the provisions of Section 3.4.


3.4 COORDINATION OF ELECTIONS


Notwithstanding any provision of the Plan to the contrary, an Employee is
eligible to participate under the provisions of Sections 4.2 and 4.3 and who
elected to participate under both Sections shall be required to coordinate and
combine certain elections (stated below) into a single election that is
applicable both to a bonus deferred under Section 4.2 and Compensation deferred
under Section 4.3. The elections that shall be coordinated into a single
election under this Section 3.4 are:


a)
A Participant’s investment designation described in Sections 3.2(b) and 3.3(b);



b)
A Participant’s method of payment election described in Sections 3.2(c) and
3.3(c);



c)
A Participant’s time of payment election described in Sections 3.2(d) and
3.3(d); and



d)
A Participant’s Beneficiary designation described in Sections 3.2(e) and 3.3(g).



The effective date of this Section 3.4 with respect to any Participant shall be
the effective date of the Participant’s initial deferral under Section 4.2 or
his initial deferral under Section 4.3, whichever is later.


3.5 EFFECTIVE DATE FOR PARTICIPATION




6

--------------------------------------------------------------------------------




a)
Except as provided under paragraph (b) below, the effective date for
participation in the Plan by an Employee who is eligible to participate under
Section 3.1 shall be the first day of the calendar year that immediately follows
the calendar year in which the Administrator receives the Employee’s properly
completed and executed Election Form. For any given year, the effective date for
the deferral of any Participant bonus under Section 4.2 shall be the date such
bonus would otherwise be payable to the Participant and the effective date for
the deferral of a Participant’s Compensation under Section 4.3 shall be the last
day of the first pay period that ends in the calendar year that immediately
follows the calendar year in which the Administrator receives the Employee’s
properly completed and executed Election Form.



b)
The effective date for participation in the Plan by a newly hired Employee or a
newly promoted Employee who is eligible to participate under Section 3.1 shall
be the date that the Employee begins active employment with the Company or an
Affiliate or the date on which the Employee’s promotion is effective, provided
the Administrator has received the Employee’s Election Form prior to such date.
Notwithstanding the preceding sentence, a newly hired Employee or newly promoted
Employee who is eligible to participate under Section 3.1 may elect to
participate under the provisions of Section 3.2 and/or Section 3.3 by delivering
a properly completed and executed Election Form to the Administrator within 30
days of the Employee’s date of hire or, if applicable, effective date of
promotion. In the event such an Employee completes such action, the Employee’s
elections under Section 3.2 and/or Section 3.3 shall apply only with respect to
that portion of a bonus and/or that Compensation that is attributable to the
Employee’s services performed after the Election Form has been delivered to the
Administrator and the effective date for participation of such Employee shall be
the date as of which the Administrator determines such Election Form to be
effective.



3.6 CESSATION OF ELIGIBILITY


If during a calendar year a Participant has a Separation from Service, deferrals
under the provisions of Sections 4.2 and/or 4.3 shall cease as of the date of
such Separation from Service or such earlier date on which the Participant no
longer receives Compensation. If during a calendar year a Participant ceases to
satisfy the criteria that qualified him for Plan participation, as determined by
the Committee, (including, for this purpose, the requirement that a Participant
be classified within a select group of management and highly compensated
employees), the Participant’s deferrals under the provisions of Sections 4.2
and/or 4.3 shall continue for the remainder of such calendar year and shall
thereafter cease until such time as the Committee determines the individual
again satisfies the criteria for Plan participation. Such individual shall
remain a Participant, however, until the amounts represented by the Vested
Deferred Compensation Account maintained on his behalf under the Plan are
distributed.




ARTICLE FOUR


COMPENSATION DEFERRED




7

--------------------------------------------------------------------------------




4.1 DEFERRED COMPENSATION ELECTION


a)
Initial Deferral Election. An Employee who is eligible to participate in the
Plan under the provisions of Section 3.1 may elect to defer an annual bonus
and/or Compensation for a given calendar year by delivering a properly completed
and executed Election Form to the Administrator as provided in Sections 3.2,
3.3, or 3.5. Except as provided in Section 3.5(b), a properly completed and
executed Election Form shall be considered to be delivered on a timely basis if
it is provided to the Administrator by the last day of the last full pay period
ending in the calendar year which immediately precedes the calendar year for
which the deferral election is effective and the annual bonus and/or
Compensation is to be earned. Except as provided in paragraphs (c) or (d) below,
any such deferral election shall be irrevocable as of the last day of the last
full pay period ending in the calendar year that immediately precedes the
calendar year to which the election applies. Such deferral election shall
automatically terminate as to any annual bonus or Compensation attributable to
services after such calendar year.



b)
Subsequent Deferral Elections. With respect to any calendar years beginning
after the year an Employee first becomes eligible to participate under Section
3.1, the Employee may elect to defer an annual bonus and/or Compensation
attributable to services performed in such year by delivering a properly
completed and executed Election Form to the Administrator by the last day of the
last full pay period ending in the calendar year which immediately precedes the
calendar year for which the deferral election is to be effective and the annual
bonus and/or Compensation is to be earned. Except as provided in paragraphs (c)
or (d) below, any such deferral election shall be irrevocable as of the last day
of the last full pay period ending in the calendar year that immediately
precedes the calendar year to which the election applies. Such deferral election
shall automatically terminate as to any annual bonus or Compensation
attributable to services after such calendar year.



c)
If a Participant makes a withdrawal due to an unforeseeable emergency under
Section 5.6 all remaining deferrals of annual bonus and/or Compensation under
the Plan for the calendar year in which such a withdrawal is made shall be
cancelled. Such Participant shall not be permitted to make any further deferral
of annual bonus or Compensation until the Participant satisfies the procedures
set forth in paragraph (b) above.



d)
Participant deferrals of annual bonus and/or Compensation under the Plan shall
be cancelled in such other events or conditions as the Commissioner of Internal
Revenue may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin which the Administrator, in its discretion, chooses to apply
under the Plan; provided, however, that a Participant shall have no direct or
indirect election to the application of such events or conditions to his
individual circumstances.



4.2 AMOUNT OF BONUS DEFERRAL




8

--------------------------------------------------------------------------------




Subject to Section 3.5(b), an Employee who is eligible to participate under the
provisions of this Section 4.2 may elect to defer receipt of up to 100% of any
annual bonus to be payable by the Company or an Affiliate. Compensation deferred
under this Section 4.2 is credited to the Participant’s Deferred Compensation
Account as of the date such compensation would otherwise be payable to the
Participant.


4.3 AMOUNT OF SUPPLEMENTAL 401(k) CONTRIBUTIONS


a)
An Employee who is eligible to participate under the provisions of this Section
4.3 may elect to defer receipt of up to 100% of his Compensation attributable to
services performed after the election is delivered to the Administrator.
Deferrals under this paragraph (a) shall be designated as Supplemental Employee
Contributions and shall be made within such times and in accordance with such
means as are designated by the Administrator. The election under this paragraph
(a) shall be independent of and unaffected by any deferral election under the
Qualified Plan.



b)
In the event that (i) the allocation of employer matching contributions under
the Qualified Plan on behalf of a Participant is limited for any given Plan Year
due to the limitation on elective contributions made on such Participant’s
behalf under the Qualified Plan under Section 402(g) of the Code, and (ii) the
Participant is making Supplemental Employee Contributions for the given year at
or above such level required by the Administrator for the given year, the amount
by which such employer matching contributions are limited, as determined by the
Administrator in its discretion, shall be credited under the Plan as restored
matching contributions and shall be designated as Supplemental Company
Contributions.



c)
Compensation deferred under paragraph (a) above shall be credited to the
Participant’s Deferred Compensation Account as of the date such Compensation
would otherwise be payable to the Participant. Compensation deferred under
paragraph (b) above shall be credited to Participant’s Deferred Compensation
Account as of the date such compensation would otherwise have been treated as a
contribution allocation under the Qualified Plan.



4.4 DEFERRED COMPENSATION ACCOUNT


A Deferred Compensation Account shall be established for each Employee who
properly completes, executes and delivers an Election Form under Section 3.2
and/or Section 3.3. Any bonus a Participant defers for calendar years beginning
on and after January 1, 2005 under Section 4.2 and/or any Supplemental Employee
Contributions and Supplemental Company Contributions credited on the
Participant’s behalf for calendar years beginning on and after January 1, 2005
under Section 4.3, as well as Hypothetical Interest earned on all such deferred
compensation, shall be credited to this Deferred Compensation Account. A
Participant’s Deferred Compensation Account shall be kept only for bookkeeping
and accounting purposes and no Company funds shall be transferred or designated
to this account. A Participant’s interest in the Deferred Compensation Account
maintained on his behalf shall be Vested at all times.


4.5 HYPOTHETICAL INTEREST


9

--------------------------------------------------------------------------------






The Deferred Compensation Account maintained on behalf of a Participant under
this Appendix B shall be credited with Hypothetical Interest. The Hypothetical
Interest shall be credited as of each Valuation Date on the amount credited to
the Participant’s Deferred Compensation Account on such Valuation Date in
accordance with the valuation procedure adopted by the Administrator. The
Hypothetical Interest credited to each Deferred Compensation Account is
determined by the Administrator and computed in reference to the appreciation or
depreciation experienced since the immediately preceding Valuation Date by the
hypothetical investment funds which the Administrator may offer to Participants
under Section 4.6. For any given period, Hypothetical Interest may be a positive
or a negative figure. The crediting of Hypothetical Interest shall occur so long
as there is a balance in the Participant’s Deferred Compensation Account
regardless of whether the Participant has incurred a Separation from Service.
The Administrator may prescribe any reasonable method or procedure for the
accounting of Hypothetical Interest.


4.6 PARTICIPANT INVESTMENT DESIGNATION


a)
A Participant (and any eligible Employee first electing to participate in the
Plan) may designate, within such time and in accordance with such means as are
designated by the Administrator, that portion of his future deferred
compensation under Sections 4.2 and 4.3, and separately, that portion of any
existing Deferred Compensation Account maintained on his behalf which shall be
credited with Hypothetical Interest in reference to each of the hypothetical
investment funds that may be offered by the Administrator, in the discretion of
the Administrator. Such designations may specify, in 1% increments, the
percentages to be credited in reference to each of the hypothetical investment
funds offered. Such designations may remain in effect until the Participant
submits a new designation within such times and in accordance with such means as
are designated by the Administrator. New designations shall be effective as of a
given date specified by the Administrator. In the event a Participant fails to
make an effective designation under this paragraph (a), the Administrator,
acting in its discretion, shall make such designation on behalf of the
Participant.



b)
In accepting participation in the Plan, a Participant agrees on behalf of
himself and his Beneficiary to assume all risk in connection with any decrease
in value of the hypothetical investment funds in reference to which Hypothetical
Interest is credited to the Participant’s Deferred Compensation Account. The
Company, the Affiliates and the Administrator shall not be liable to any
Participant or Beneficiary for the under-performance of any hypothetical
investment fund offered under the Plan.



c)
The Administrator may, in its discretion, offer additional hypothetical
investment funds to Participants and may cease to offer any such fund at such
time as it deems appropriate. In the event the Administrator decides to
discontinue offering a hypothetical investment fund under the Plan, those
Participants on whose behalf Hypothetical Interest is then being credited on the
basis of the discontinued hypothetical investment fund may be required, at the
discretion of the Administrator, to have affected amounts consolidated with (or
“mapped” to) a replacement hypothetical investment fund selected by the
Administrator or may be required to designate, from such selection of
hypothetical funds as may be offered by the



10

--------------------------------------------------------------------------------




Administrator, a hypothetical fund or funds as a replacement for the
hypothetical investment fund being discontinued. Any such designation by a
Participant shall be made in accordance with paragraph (a) above. Hypothetical
Interest credited on behalf of any Participant who is affected by the
discontinuation of a hypothetical investment fund but who fails to make any
replacement designation offered in this paragraph (c) shall mirror, to the
extent of the Participant’s interest in such discontinued fund, such
hypothetical investment fund or funds as the Administrator may choose in its
discretion. Any changes under this paragraph (c) shall take effect as of such
times and under such rules as shall be established by the Administrator.


d)
Notwithstanding any provision of the Plan to the contrary, the eligibility of a
Participant to make any designation under this Section 4.6 shall not be
construed as to provide any Participant or other person with a beneficial
ownership interest in any assets of the Company or an Affiliate. Title to and
beneficial ownership of any assets which the Company or any Affiliate may
earmark to pay the contingent deferred compensation hereunder shall at all times
remain in the Company or Affiliate. The Participant, his Beneficiary and any
heirs, successors or assigns shall not have any legal or equitable right,
interest or control over or any property interest whatsoever in any specific
assets of the Company or any Affiliate or related entity on account of having an
interest under the Plan. Any and all of the Company’s assets, and any life
insurance policies, annuity contracts or the proceeds therefrom which may be
acquired by the Company shall be, and remain, the general unpledged,
unrestricted assets of the Company. In no event shall the Company or any
Affiliate be required to purchase any specific shares or interest in any
investment fund.



4.7 STATEMENTS


Statements will be sent to each Participant as to the balance of his Deferred
Compensation Account at least once each calendar year.




ARTICLE FIVE


PAYMENT OF DEFERRED COMPENSATION


5.1.
PAYMENT



Except as otherwise provided in this Article Five, payment of the amounts
represented by all or a portion of a Participant’s Vested Deferred Compensation
Account shall be made according to the method and at the time(s) permitted under
Section 5.2 and elected by the Participant in his Election Form(s) or, if
applicable, in the most recent, properly completed and effective Amendment
Form(s) which the Participant has delivered to the Administrator prior to the
Participant’s Separation from Service. If a Participant has not delivered to the
Administrator a properly completed and effective Election Form or, if for any
reason the Administrator determines that any Election Form(s) or Amendment
Form(s) is materially deficient, payment of the amounts represented by that
portion of the Vested Deferred Compensation Account for which the election is
undelivered or materially deficient shall be made in a lump sum during the month


11

--------------------------------------------------------------------------------




next following the month of the Participant’s Separation from Service except as
otherwise provided in this Article Five. For all purposes of the Plan and
effective until such time as the Participant delivers to the Administrator a
properly completed and effective Election Form or Amendment Form that includes a
method and time of payment election, such default method and time of payment
shall be treated as the Participant’s elected method and time of payment with
respect to any given portion of a Deferred Compensation Account to which the
default applies.


5.2.
METHODS AND TIMES OF PAYMENT



a)
A Participant may elect any one of the following methods of payment with respect
to each separate deferral election made in regard to any amounts attributable to
the Participant’s bonus deferral in accordance with Section 4.2 and/or the
Participant’s deferral of Supplemental Employee Contributions under Section
4.3(a). In accordance with the coordination of elections under Section 3.4, such
elected method of payment shall apply to all such amounts deferred for the
calendar year to which the election applies (including Hypothetical Interest on
such deferrals):



(i)
A lump sum distribution;



(ii)
Payment in approximately equal annual installments for a period not to exceed 10
years; or



(iii)
Payment in approximately equal monthly installments for a period not to
exceed 10 years.



A Participant may separately elect any of the above methods of payment for
amounts represented by those credits to the Participant’s Vested Deferred
Contribution Account which are attributable to the Supplemental Company
Contributions made on the Participant’s behalf (including Hypothetical Interest
on such credits).


Payments of the distributable amount represented by all or a portion of the
balance in the Participant’s Vested Deferred Compensation Account shall be made
in cash.


b)
A Participant may elect, with respect to each separate deferral election made in
regard to any amounts attributable to the Participant’s bonus deferral in
accordance with Section 4.2 and/or the Participant’s deferral of Supplemental
Employee Contributions under Section 4.3(a), to have such amounts distributed to
him (or, in the case of an installment distribution, commence to be distributed
to him) as of the month next following the month of the Participant’s Separation
from Service, as of a given future month and year, or as of the earlier of
these, as such Participant has elected in accordance with Section 3.2(d) and/or
Section 3.3(d); provided, however, that any given future month/year for payment
must be at least five years from the effective date of such deferral. In
accordance with the coordination of elections under Section 3.4, such elected
time of payment shall apply to all such amounts deferred for the calendar year
to which the election applies (including Hypothetical Interest on such
deferrals).





12

--------------------------------------------------------------------------------




With respect to amounts represented by those credits to a Participant’s Vested
Deferred Compensation Account which are attributable to the Supplemental Company
Contributions made on the Participant’s behalf (including Hypothetical Interest
on such credits), the Participant may separately elect to have such amounts
distributed to him (or, in the case of an installment distribution, commence to
be distributed to him) as of the month next following the month of the
Participant’s Separation from Service or as of any given month and year,
provided such given month and year follows the Participant’s Separation from
Service, as such Participant has elected in accordance with Section 3.3(f).


Except as provided in this Article Five, no distribution shall commence before
or after the elected distribution date(s) provided in this paragraph (b). For
purposes of this Section 5.2, if the Company makes a distribution within the
permitted distribution period (as defined below) and the actual date of such
distribution is not within the direct or indirect control of the Participant,
such distribution shall be treated as having been made on such elected
distribution date. The “permitted distribution period” for this purpose shall
begin on the thirtieth day before the Participant’s elected distribution date
and shall end on the later of (i) the last day of the calendar year that
includes the Participant’s elected distribution date, and (ii) the fifteenth day
of the third month following the Participant’s elected distribution date.


c)
In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 5.8 shall apply.



5.3.
ACCELERATION OF PAYMENTS



Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company may pay a Participant the amounts represented
by all or a portion of the balances credited to a Participant’s Vested Deferred
Compensation Account in a lump sum as of the first Valuation Date that is
administratively reasonable following the occurrence of any of the events or
conditions identified below. Such lump sum payment shall be equal to the amount,
as determined by the Administrator, as is reasonably estimated to be required to
satisfy the purpose of the accelerated payment. The events or conditions to
which this Section 5.3 applies are:


a)
The Participant needs to avoid a violation of an applicable federal, state,
local, or foreign ethics law or conflicts of interest law.



b)
The Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.



c)
The Participant incurs federal employment tax obligations under Sections 3101,
3121(a), or 3121(v)(2) of the Code with respect to a Vested Deferred
Compensation Account and any federal, state, local, or foreign tax obligations
arising from such employment tax obligations.





13

--------------------------------------------------------------------------------




d)
The Plan is terminated and liquidated in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.



e)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



Any payment under this Section 5.3 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 5.3
is made and such payment is less than an amount that represents the entire
Vested Deferred Compensation Account maintained on the Participant’s behalf, the
amount of such payment shall offset any future payment from the Plan to the
Participant or any Beneficiary or other person who claims through the
Participant.


5.4.
DELAY OF PAYMENTS



Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company may delay the payment of amounts represented by
all or a portion of the balances credited to a Participant’s Vested Deferred
Compensation Account in connection with any of the events or conditions
identified below; provided, however that, with respect to any given event or
condition, the Administrator shall treat Plan payments to all similarly-situated
Participants in a reasonably consistent manner:


a)
The Administrator reasonably anticipates that if Plan payments were to be made
as scheduled, the Company’s deduction with respect to such payments would not be
permitted under Section 162(m) of the Code; provided such scheduled payments are
then made during the Participant’s first taxable year in which the Administrator
reasonably anticipates that the Company’s deduction will not be barred by
application of Section 162(m) of the Code.



b)
The Administrator reasonably anticipates that making scheduled Plan payments
will violate federal securities laws or other applicable law; provided that the
scheduled payments are then made at the earliest date at which the Administrator
reasonably contemplates that making the scheduled payments will not cause such a
violation.



c)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



5.5.
DELAY OF PAYMENTS TO SPECIFIED EMPLOYEES





14

--------------------------------------------------------------------------------




Notwithstanding the foregoing provision of this Article Five, if a payment is
being made to a Participant on account of such Participant’s Separation from
Service and such Participant is a Specified Employee as of the date of such
Separation from Service, such payment shall not be made (or commence, in the
case of an installment distribution) until the first Valuation Date that is
administratively reasonable following the date that is six months after the
Participant’s Separation from Service.


5.6.
EMERGENCY CIRCUMSTANCES



Notwithstanding any other provision of this Plan, if the Administrator
determines, after consideration of a Participant’s application, that the
Participant has incurred a severe financial hardship (as defined below) the
Administrator may in its sole and absolute discretion direct that all or a
portion of the Participant’s Vested Deferred Compensation Account balance be
paid to him. The payment shall be made in the manner and at the times specified
by the Administrator for payment; provided, however, such payment shall not be
in excess of that amount which is, in the discretion of the Administrator,
reasonably necessary to satisfy the financial hardship.


For purposes of this Section 5.6, a “severe financial hardship” shall mean a
financial hardship resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, beneficiary or dependent, (ii) the Participant’s loss
of property due to casualty, or (iii) any other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that such financial hardship is not or may
not be relieved through reimbursement or compensation from insurance or
otherwise, by cessation of deferrals of Compensation in future years, or by
liquidation of the Participant’s assets to the extent such liquidation would not
cause severe financial hardship.


5.7.
AMENDMENT TO PAYMENT ELECTION



a)
A Participant who is an Employee who has not incurred a Separation from Service
may elect to defer the date at which payment of an amount otherwise payable
under the Plan will occur (or commence) and may elect a change in his elected
method of payment (or the default form of payment under Section 5.1) by
submitting a properly completed and executed Amendment Form to the Administrator
which indicates the period of additional deferral and/or the desired method of
payment; provided that:

    
(i)
Such election shall not be effective until 12 months after it is submitted to
the Administrator.



(ii)
Such election shall require that the payment with respect to which the election
is made shall be delayed for a period of not less than five years from the date
payment would have been made (or commence) absent the elected change.



(iii)
If the election pertains to a delay in the payment of a Vested Deferred
Compensation Account from a specific year and month that the Participant
previously elected in his Election Form or a subsequent Amendment Form (or to
which the Participant has defaulted under Section 5.1) such election cannot



15

--------------------------------------------------------------------------------




be made less than 12 months before the date the payment was otherwise scheduled
to be made (or commence).


For purposes of this Article Five, installment payments shall be treated as a
single payment.


b)
A Participant may at any time elect to change his Beneficiary in accordance with
Article Two of the Basic Plan document, subject to the provisions of Section
3.4.



5.8.
PAYMENT UPON DEATH OF PARTICIPANT



a)
In the event of a Participant’s death before payment is made (or commences)
under this Article Five, the amount represented by the Participant’s Vested
Deferred Compensation Account shall be paid by the Company to the Participant’s
Beneficiary in the form of a lump sum during the month next following the month
of the Participant’s death. Except as provided in Sections 5.3 or 5.4, no
payment to a Beneficiary under this paragraph (a) shall be made before or after
such identified payment date; provided, however, that if the Company makes a
payment within the permitted payment period (as defined below) and the actual
date of payment is not within the direct or indirect control of the Beneficiary,
such payment shall be treated as having been made on such identified payment
date. The “permitted payment period” for this purpose shall begin on the first
day of the month next following the month of the Participant’s death and shall
end on the later of (i) the last day of the calendar year that includes the
identified payment date, and (ii) the fifteenth day of the third month following
the identified payment date.



b)
In the event of a Participant’s death after payment commences under this Article
Five, the amount represented by the remaining balance of the Participant’s
Vested Deferred Compensation Account shall be paid by the Company to the
Participant’s Beneficiary in the form of a lump sum during the month next
following the month of the Participant’s death. Except as provided in Sections
5.3 or 5.4, no payment to a Beneficiary under this paragraph (b) shall be made
before or after such identified payment date; provided, however, that if the
Company makes a payment within the permitted payment period identified in
paragraph (a) above and the actual date of payment is not within the direct or
indirect control of the Beneficiary, such payment shall be treated as having
been made on such identified payment date.



5.9 REHIRED PARTICIPANT


If a Participant incurs a Separation from Service and payment of the amounts
represented by the Participant’s Vested Deferred Compensation Account have begun
under a method providing for installment payments, such installment payments
shall not be suspended if the Participant is subsequently reemployed by the
Company or an Affiliate.




ARTICLE SIX




16

--------------------------------------------------------------------------------




CONSTRUCTION


This Appendix B is intended to memorialize the provisions of the Plan as it
pertains to amounts other than grandfathered amounts within the meaning of
guidance promulgated by the Internal Revenue Service pursuant to Section 409A of
the Code. As a result, the Administrator shall interpret and construe the terms
of this Appendix B so as to be consistent with such Internal Revenue Service
guidance. References or cross references to an identified Article, Section or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix B, unless otherwise qualified by the context.






17